Title: From Abigail Smith Adams to William Steuben Smith, 22 November 1815
From: Adams, Abigail Smith
To: Smith, William Steuben


				
					Dear Sir
					my Birth day and 71 Quincy Novbr 22d 1815
				
				Inclosed is a Letter from Charles, by the hand writing. I received it yesterday, with a Letter from Mrs Adams dated 2 October: they were all well then, but I presume mrs Smith gets Letters frequently—I cover the Letter to your Father to you I wrote him one last week and sent to the valley, not recollecting that he might have left it. if he has not received it, you will be So good as to tell him—My Love to mrs Smith, I Sympathize with her, in the recent affliction of her FamilyYours affectionatly
				
					A Adams
				
				
			